Citation Nr: 1045821	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a right tibia 
and fibula fracture.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 23, 1975, to April 
22, 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.

In March 2008, the Board reopened a previously denied claim for a 
right ankle disorder but denied it on the merits.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In March 2009, the Court vacated that portion of the Board's 
decision that denied the claim on the merits and remanded the 
matter to the Board for further action.  In July 2009 the Board 
remanded the claim for further development.  It is now ready for 
adjudication.


FINDINGS OF FACT

1.  The Veteran sustained a right leg fracture prior to entrance 
into service.

2.  Preexisting residuals of a right tibia and fibula fracture 
were not aggravated by active service.


CONCLUSION OF LAW

Residuals of a right tibia and fibula fracture were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A veteran is presumed to be in sound condition upon entrance into 
service, except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2010).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order 
to rebut the presumption of soundness on entry into service, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 
16, 2003).

VA may establish a lack of aggravation with a showing that there 
was no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" of 
the preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's 
General Counsel reasoned that § 3.306(b) properly implemented 38 
U.S.C. § 1153, which provided that a preexisting injury or 
disease would be presumed to have been aggravated in service in 
cases where there was an increase in disability during service; 
however, the requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and did not 
apply to determinations concerning the presumption of sound 
condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111, as in this 
case, requires VA to bear the burden of showing the absence of 
aggravation.

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  However, the increase need not be so severe as to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

As an initial matter, the Board finds that no pre-service medical 
records are available.  A review of the claims file reveals that 
the Veteran's preinduction examination in October 1974 contained 
a notation of a scar on the right lower leg.  Additionally, his 
report of medical history also completed in October 1974 
indicated that he sustained a compound fracture of the tibia and 
fibula in January 1974 and underwent closed reduction and casting 
at that time.

Additionally, the Veteran's private physician, Dr. W., provided a 
letter stating that the Veteran was fit for service.  After a 
physical, he was considered to be qualified for service.  For 
that reason, he is entitled to the presumption of soundness.

Nonetheless, within the first week of recruit training, the 
Veteran reported to sick call complaining of pain in his right 
leg.  After review, a Medical Board report was issued stating 
that medical records confirmed that he sustained a compound 
fracture of his right tibia and fibula in January 1974.

Upon physical examination, there was a 3-4 inch scar over the 
right proximal anterior tibia.  There was slight edema and 
tenderness to palpation of the area.  X-rays revealed a healed 
fracture of the proximal portions of the right tibia and fibula.  
As a result, the Medical Board found that he had a nonacceptable 
defect and recommended separation from service.  He was 
discharged with less than one month of service.

Even finding that the presumption of soundness attached at the 
time of induction, the medical evidence provide clear and 
unmistakable evidence that he experienced a right leg disorder 
prior to active duty.

The Court has held that post-service medical judgment alone may 
be used to rebut the presumption of soundness as long as the 
evidence is clear and unmistakable.  See Jordan v. Principi, 16 
Vet. App. 335 (2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 
1, 2002); but see Jordan v. Principi, 17 Vet. App. 261, 280 
(2003) (medical judgment may play a conclusive role in making 
presumption of soundness determination).

In this case, the post-service medical evidence indicates that 
the Veteran's right leg disorder existed prior to service.  For 
instance, private treatment records from Dr. S confirm that the 
Veteran had a compound fracture of the tibia in January 1974 
prior to service.  It also indicates that he was taken into 
service with a healed tibia and fibula fracture.

Upon review of X-rays taken in August 2004, Dr. S noted that the 
proximal one-third of the tibia and fibula were well healed and 
that the Veteran had an open fracture, which occurred about one 
year before he entered into service.

These private treatment records are consistent with the Veteran's 
self-reported medical history, with the findings of the entrance 
examination which showed a healed scar of the lower right leg, 
and with the Medical Board report of April 1975, which lead to 
his separation from service.  As such, after weighing the medical 
(and lay) evidence, the Board finds that there is clear and 
unmistakable evidence that the Veteran fractured his lower right 
leg prior to his entrance into active duty and the presumption of 
soundness is overcome.

The Board must now consider whether the Veteran's pre-existing 
right leg disorder was aggravated by service and, if so, whether 
the current disability is causally related to such aggravation.  
In this vein, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a) (2010). 
Significantly, however, intermittent flare-ups of a pre-existing 
disorder are insufficient to be considered an aggravation.

Post-service private treatment reports begin in the record in 
1995 and they pertain almost entirely with a tumor found in his 
brain and the surgery to treat that disorder, as well as the 
treatment for his obesity, low back pain, scoliosis, degenerative 
arthritis and herniated disks.  

A December 1995 evaluation noted he walked with a broad-based 
gait, which was described by the physician as a "residual" of 
his brain tumor surgery.  An April 2000 treatment report by Dr. 
S, noted that the Veteran had broken his "leg" and that his 
right leg was one inch shorter than the left leg.  Another April 
2000 report found he had sciatica on his right side.  

An August 2000 treatment report also noted he complained of pain 
in his right lower extremity; however, Dr. S noted the Veteran 
had chronic back pain and spondylolisthesis at L5-S1.  Though 
these reports refer to workplace accidents and motor vehicle 
accidents, the private treatment reports dated prior to filing 
the claim in April 2004 contain no mention at all of his service.

In March 2010, the Veteran was afforded a VA examination for 
bones (fractures and bone disease).  The claims file was 
reviewed.  He reported he had re-injured his broken right leg 
after he fell in a hole in basic training.  He also reported no 
history of re-fracture, subsequent surgery, or sequalae.  He 
complained of knee and proximal tibia pain when standing and 
walking and that he had recently undergone an arthroscopy for a 
partial meniscus tear.  

The examiner conducted an objective examination and found no 
evidence of leg shortening.  An X-ray report found an old healed 
proximal tibial fracture and a possible ("?") old distal 
fibular fracture.  The examiner concluded that the right tibia 
and fibula fracture was less likely than not caused by or the 
result of service because he sustained his fracture prior to 
service and that there was no medical evidence that he 
permanently aggravated the injury while in service.  

As the Veteran made only one complaint of pain in service, and 
decades following service, sought extensive private medical 
treatment for other disorders without attributing symptoms to 
service or his right tibia and fibula in service, and as private 
physicians found his few complaints of right lower extremity pain 
attributable to his sciatica or lower back or residuals of his 
brain surgery, the Board finds that the pre-existing disorder was 
not aggravated in service by the Veteran's service.  There is no 
evidence of a permanent increase in this disability during 
service.  

Significantly, the March 2010 examiner after a review of the 
claims file and an objective examination of the Veteran found no 
medical evidence of aggravation of the old healed fracture in 
service.  The Board finds the examination legally sufficient, 
probative, because it considered all evidence of record including 
the Veteran's statements, and persuasive.  

Standing opposite of the VA examiner's opinion is a private 
opinion by the Veteran's then treating physician, Dr. S dated in 
August 2004, which included a review of some documents from the 
service treatment records.  

Dr. S observed that in 2003 the Veteran complained to him about 
"this condition" in the right lower extremity and right heel 
pain, and in August 2004 the Veteran complained to him, the same 
day of the evaluation, of right ankle pain and edema.  

The private physician determined the pain the Veteran complained 
about that day in August 2004 was in the area of the healed 
fracture, and so, the private physician concluded the fracture he 
suffered years ago was a serious fracture and had been aggravated 
"in camp."  

Dr. S also noted the Veteran's limp and again found the right leg 
shorter, now measured as plus or minus one centimeter.  While the 
physician attributed this limp to the old right leg fracture, 
later in the same evaluation he also noted the Veteran walked 
with one hip higher than the other to compensate for his lower 
back pain. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The Board finds that the August 2004 medical opinion by Dr. S has 
less probative value on the issue of aggravation.  While the 
physician plainly reviewed at least some of the service treatment 
records, indeed he quoted them in his report; Dr. S never 
explained how he determined that the Veteran's brief service 
aggravated the healed right tibia and fibula.  

Dr. S himself noted the Veteran had complained to him of right 
heel pain in 2003, some 28 years after service, and that the 
Veteran complained the same day in August 2004 of pain in the 
area of his old healed fracture; however, the long-time physician 
of the Veteran did not explained how this indicated aggravation 
during the one month of service in 1975, as opposed to the litany 
of post-service workplace injuries and serious disorders for 
which Dr. S was already treating the Veteran.  

Nor did the private physician account for his years of treatment 
of the Veteran without a reference to service or why earlier 
reports of pain in the right lower extremity had been attributed 
to sciatica or the Veteran's other disorder.  The issue is not 
whether there is an increase in his right leg disorder after 
service; it is whether there was an increase during service.  For 
these reasons, the Board finds Dr. S's opinion to have lesser 
probative value. 

As such, the preponderance of the evidence is against the claim 
for service connection for residuals of fracture of right tibia 
and fibula.  The benefit-of-the-doubt rule does not apply, and 
the appeal is denied.

The Board has also considered the Veteran's lay statements 
regarding aggravation.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
experienced aggravation in service when he "fell in a hole" and 
"stepped of [sic] a bus."  See November 2004 statement; March 
2010 VA examination report.  
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
	
While the Board reiterates that he is competent to report 
symptoms, such as pain or swelling, as they come to him through 
his senses, the permanent aggravation of a formerly fractured 
bone is not the types of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  
	
	Also, in this case, the Board finds that the Veteran's reported 
history of incidents that may have aggravated of his pre-existing 
healed fracture of his right tibia and fibula in service, while 
competent, (as the Veteran certainly has the capacity to recall 
events in his life), is nonetheless not credible.  

When the Veteran sought treatment in April 1975 for his right leg 
in service, the report notes he complains of pain for 3 days, as 
well as the past history of the fracture.  There was no mention 
of falling in a hole or stepping off a bus.  The examiner found 
no evidence of new trauma, though there was moderate edema.  He 
was directed for further evaluation.  

The Board finds the Veteran's 1975 report of pain, and only pain, 
to be more credible because he was then addressing medical 
personnel who were in a position to treat him.  The Board finds 
his reports, coming for the first time some 25 plus years later, 
of an incident of trauma of falling in a hole or a misstep coming 
from a bus to be lacking in credibility.  Madden v. Gober, 125 
F.3d 1477, 1481 (Board entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (Board may reject such statements of a 
veteran if rebutted by the overall weight of the evidence).

	As well, when the Veteran sought to establish medical care with 
the private physician Dr. S in the many years prior to the August 
2004 opinion discussed above, he did not report that his right 
leg pain was related to an in-service history of a fall in a hole 
or a misstep from a bus or that it was of longstanding duration.  
He did not claim that his disorder was related to service until 
he filed his claim.  
	
	His silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

	The Board has weighed the Veteran's statements as to aggravation 
in service and finds his current recollections and statements 
made in connection with a claim for benefits to be of lesser 
probative value.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, permanent aggravation has 
not here been established, either through the medical evidence or 
through his lay statements.
	
In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board finds that all necessary development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

First, the RO has obtained service treatment records.  The 
Veteran has not indicated he had sought VA treatment.  Further, 
he submitted private treatment records at several moments in the 
record and several personal statements.  Next, the confirmed that 
he was in receipt of Social Security disability benefits; 
however, the stated diagnoses did not include any diagnosis 
pertaining to the Veteran's right leg.  

Where VA has been informed that a veteran is on SSA for an 
unrelated disability, VA's duty to assist does not require review 
of the entire SSA record.  See Golz v. Shinseki, 590 F 3d 1317 
(2010).  In response to the August 2009 duty to assist letter, 
the Veteran promptly responded that he had no more evidence to 
submit for consideration.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in March 2010.  Therefore, the available 
records and medical evidence have been obtained in order to make 
an adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a right tibia and fibula 
fracture is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


